Citation Nr: 0730436	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-43 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
from September 26, 2000 to January 22, 2003.

3.  Entitlement to an increased evaluation in excess of 30 
percent for degenerative disc disease of the cervical spine, 
status-post discectomy and fusion, from May 1, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO (1) granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 20 percent evaluation effective 
December 1, 1999; (2) granted an increased 20 percent 
evaluation for degenerative disc disease of the cervical 
spine effective September 26, 2000; and (3) granted a 
temporary total evaluation from January 22, 2003 to May 1, 
2003, based on surgical or other treatment necessitating 
convalescence for degenerative disc disease of the cervical 
spine.

In a subsequent September 2003 rating decision, the RO 
granted an increased 30 percent evaluation for degenerative 
disc disease of the cervical spine, status-post discectomy 
and fusion, effective May 1, 2003.  

In a December 2006 correspondence, the veteran raised a claim 
of entitlement to service connection for a bilateral wrist 
disability.  Evidence of record indicates that the veteran's 
wrist disability may be related to his service-connected 
cervical spine disability.  The issue of entitlement to 
service connection for a bilateral wrist disability, to 
include as secondary to a service-connected disability, is 
not currently on appeal and is referred to the RO for further 
action.  

The veteran testified at an April 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to an increased evaluation for 
degenerative disc disease of the cervical spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran had no more than 
moderate disability of the lumbar spine.

2.  From September 23, 2002, the veteran had severe 
orthopedic impairment of the lumbar spine based on limitation 
of motion as well as separate mild neurological impairment of 
the left and right lower extremities; the veteran did not 
have bedrest as prescribed by a physician, more than mild 
neurological impairment of the left and right lower 
extremities, or ankylosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293 (2002).

2.  From September 23, 2002, the criteria for a rating of 40 
percent based on orthopedic impairment of the lumbar spine as 
due to degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5292 (2002).

3.  From September 23, 2002, the criteria for a rating of 10 
percent based on neurological impairment of the left lower 
extremity as due to degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
8520 (2002).

4.  From September 23, 2002, the criteria for a rating of 10 
percent based on neurological impairment of the right lower 
extremity as due to degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

Subsequent correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the November 2002 letter addressed the veteran's 
application for service connection.  In August 2003, the RO 
awarded service connection for degenerative disc disease of 
the lumbar spine assigning a 20 percent evaluation.  
Therefore, the November 2002 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1 (2007).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective 
September 26, 2003, the rating criteria for evaluating other 
spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.

During a March 2000 VA examination, the veteran complained of 
lower back pain which radiated down to the left leg with some 
numbness and tingling in the left arm and similar symptoms on 
the right side.  Heel and toe and tandem walking were 
performed without difficulty.  The veteran had 30 degrees 
lateral bending bilaterally; 40 degrees rotation; 35 degrees 
dorsiflexion; and 90 degrees flexion in the lower back.  X-
rays showed no acute bony injuries.  The diagnosis was 
degenerative joint disease of the cervical and lumbar spine. 

April 2000 VA x-rays of the lumbar spine reflect mild disc 
space narrowing at the L5-S1 level with findings suggesting a 
minimal retrolisthesis of L5 on S1.  

VA treatment records show that a magnetic resonance imaging 
(MRI) was completed in May 2002.  A comparison was made with 
a June 1996 MRI of the lumbar spine.  As before, there was 
evidence of disc degeneration at L4-L5 and L5-S1.  The 
veteran was assessed with midline disc herniation at L5-S1 
and bulging disk or minimal herniation at L4-L5, with no 
change since 1996.

September 2002 VA treatment records show that the veteran was 
seen for exacerbations of lower back pain with radicular back 
pain.  

Private treatment reports from East Georgia Regional Medical 
dated from November 2002 to August 2003 show that the veteran 
was seen for exacerbations of pain in the cervical and 
thoracic spine.  An October 2002 neurological examination 
revealed no sensory deficit.  A motor examination was 5/5 
bilaterally through upper and lower extremities, reflexes 
were symmetrical bilaterally, and Babinski sign was negative.  
The veteran was treated in August 2003 with lumbar epidural 
steroid injections.  

During an August 2003 VA examination, the veteran reported 
that his lower back pain had worsened since service.  
Physical examination reflected mild spasm in the lumbar 
spine.  The muscles were symmetrical in the lower 
extremities; there was no atrophy.  Strength and deep tendon 
reflexes were symmetrical.  Sensorium was normal.  Forward 
flexion in the lumbar spine was approximately 45 to 50 
degrees; he had pain at this point and could go no further.  
The veteran had 10 degrees extension, 20 degrees lateral 
bending to the right, and 20 to 25 degrees lateral bending to 
the left, stopping at the end of motion due to pain.  The 
veteran identified areas going down his legs where he had 
tingling and numbness.  MRIs of the lumbar spine reflect 
midline disc herniation at L5, S1 with bulging discs at L4, 
L5 with no change since 1996.  The examiner noted decreased 
range of motion in the lumbar spine.   

VA treatment records dated in February 2006 reflect chronic 
lower back pain, with probable left, intermittent sciatica.  


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  The 40 
percent rating was the maximum rating under that code.

Under Diagnostic Code 5293, a 10 percent rating was provided 
for mild intervertebral disc syndrome with recurring attacks; 
a 20 percent rating was provided for moderate intervertebral 
disc syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran did not 
demonstrate lumbosacral strain.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran does 
not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence showed that the veteran retains significant motion 
of the spine.  Therefore, rating premised on ankylosis is not 
warranted.  

During the March 2000 VA examination, the veteran had 90 
degrees flexion, 35 degrees dorsiflexion, 30 degrees bending 
bilaterally, and 40 degrees rotation.  He did not demonstrate 
more than slight limitation of motion; therefore a higher 
rating was not warranted on that basis.  

The veteran was assigned a 20 percent evaluation under 
Diagnostic Code 5293.  Prior to September 23, 2002, the 
veteran exhibited radicular pain down his extremities, but he 
did not have severe, recurring attacks with intermittent 
relief.  There were no other neurological complaints or 
deficits.  Thus, a higher rating was not warranted under that 
diagnosis code.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

During this period of time, the evidence shows that there was 
a decrease in the veteran's function of his lumbar spine as 
well as an increase in neurological symptoms.  The veteran 
exhibited moderate to severe limitation of motion in the 
various range of motion on flexion, extension, and lateral 
bending.  In addition, he exhibited muscle spasm as well as 
radicular pain which radiated from the posterior buttock to 
the lateral and posterior thigh, into the lateral lower leg, 
going into the top of the foot, essentially an L5 dermatome.  
The veteran has sought relief from a TENS unit, epidural 
injections, and prescription pain medication.  

Under the rating criteria remaining in effect, the veteran's 
limitation of motion, considering the directives of DeLuca, 
particularly with regard to pain and weakness, warranted a 40 
percent rating which is the maximum available rating for 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Alternatively, his intervertebral disc syndrome 
warranted a 40 percent rating.  However, although his 
symptomatology had become severe, it was not pronounced as he 
did not exhibit absence of ankle jerk of the equivalent 
thereof showing pronounced symptomatology.  Again, Diagnostic 
Codes 5285, 5286, 5289, and 5295 were inapplicable for the 
same reasons as cited above.  Further, a 60 percent rating 
was not warranted under the new criteria pertaining to 
intervertebral disc syndrome as the veteran did not have 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  

Thus, the 40 percent rating was warranted, whether based on 
limitation of motion or based on intervertebral disc 
syndrome, based on severe impairment per Diagnostic Code 5292 
or Diagnostic Code 5293, the former version.  Since the 
rating schedule was amended to specifically accommodate 
separate ratings for orthopedic and neurologic impairment, it 
is more advantageous for the veteran to have a 40 percent 
rating under the former Diagnostic Code 5292 for orthopedic 
impairment based on limitation of motion restrictions, as 
well as separate ratings for neurologic impairment of each 
lower extremity.  

There were complaints and diagnoses of sciatica.

Per Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Therefore, the veteran warranted a 40 percent rating based on 
orthopedic impairment based on his limitation of motion.  
However, he also had neurologic impairment.  

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore, neuritis and neuralgia of that nerve.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.

The veteran complained of radicular or sciatic pain which 
radiated down his lower extremities and which was noted by 
the VA examiner in August 2003.  The examiner described the 
radiculopathy as being subjective and in the L5 dermatomal 
area.  As the veteran's complaints were purely sensory and 
described as being subjective in nature, the Board finds that 
the veteran had mild neurological impairment down both the 
left and right lower extremities.  

Therefore, a 40 percent rating was warranted under Diagnostic 
Code 5292 based on limitation of motion, and separate 10 
percent ratings for the left and right lower extremities 
based on sciatic symptomatology under Diagnostic Code 8520.  

In combining the orthopedic rating and the neurologic ratings 
with consideration of the bilateral factor, the combined 
rating per 38 C.F.R. § 4.25 is 50 percent.


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2007).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 still addressed the sciatic nerve and remained 
unchanged.  

The Board notes that the under the former versions of the 
rating schedule, the ratings remain the same as there was no 
definitive changes shown in the subsequent medical records.  
The medical records continued to show severe lumbar spine 
impairment.  Although only left-sided radiculopathy was 
noted, the Board will continue the separate 10 percent 
ratings based on left and right neurological lower extremity 
impairment based on credible statements made by the veteran 
at his April 2007 Travel Board hearing regarding complaints 
of bilateral sciatica.  

As noted, the veteran has been assigned the maximum 40 
percent rating based on limitation of motion of the spine 
under the old criteria.  The separate 10 percent ratings for 
left and right lower extremity impairment remain warranted; 
however, higher ratings are not for application as the 
veteran did not demonstrate more than subjective sensory 
impairment with no identified reflex or motor deficits.  
Thus, ratings in excess of 10 percent, per each lower 
extremity, are not warranted.

Under the criteria for incapacitating episodes, a higher 
rating may not be assigned as there were no documented 
incapacitating episodes, i.e., episodes where bed rest was 
prescribed by a physician.

Under the new criteria, in order for a higher rating to be 
warranted, the veteran would have to demonstrate ankylosis of 
the spine.  He does not have ankylosis of the spine.

The veteran did not have any associated bowel or bladder 
control, thus an additional rating on that basis is not 
warranted per Note (1) which instructs to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

In sum, the Board finds that the evidence continues to show 
that a separate 40 percent rating based on orthopedic 
impairment and separate individual 10 percent ratings based 
on neurological impairment to the right and left lower 
extremities, respectively, are warranted.  A combined 50 
percent rating is in order, from September 23, 2002 onward.


C.  Conclusion

In sum, the Board has considered all of the changes in the 
rating criteria.  Overall, from September 23, 2002, a 
combined rating of 50 percent is warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine prior to September 23, 2002.  However, the 
evidence supports a higher combined rating of 50 percent from 
September 23, 2002 onward.  




ORDER

Prior to September 23, 2002, a rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.

From September 23, 2002, a rating of 40 percent based on 
orthopedic impairment of the lumbar spine as due to 
degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

From September 23, 2002, a rating of 10 percent based on 
neurological impairment of the left lower extremity as due to 
degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

From September 23, 2002, a rating of 10 percent based on 
neurological impairment of the right lower extremity as due 
to degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements also apply to all the degree of 
disability and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO did not provide the veteran with 
adequate VCAA notice in regard his claim for an increased 
evaluation for service-connected degenerative disc disease of 
the cervical spine.  The Board notes that a November 2002 
VCAA letter only addressed the issue of service connection 
for the veteran's lumbar spine disability.  The RO should 
address all VCAA notice deficiencies on remand.  

Accordingly, the claim of entitlement to an increased 
evaluation for degenerative disc disease of the cervical 
spine is REMANDED for the following action:

The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that addresses his 
claim for an increased rating for 
degenerative disc disease of the cervical 
spine.  The notice should (1) inform the 
claimant of any information and evidence 
not of record necessary to substantiate 
the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) 
inform the claimant of any evidence the 
claimant is expected to provide; and (4) 
ask the claimant to provide any evidence 
in her or his possession that pertains to 
the claim; and (5) include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


